Citation Nr: 1000678	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease (CAD) and angina. 

2.  Entitlement to service connection for CAD and angina. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1978 to August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
reopened the claim for service connection for CAD and angina, 
but confirmed and continued the denial of the benefits 
sought. 

It is noted that the RO originally denied the Veteran's claim 
in a May 2004 rating decision, finding that there was no 
medical evidence of a current condition.  The Veteran was 
notified of that decision in an April 2005 letter, but she 
did not appeal and the May 2004 rating decision is the last 
final decision of record. 

While the August 2005 RO decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In September 2009, the Veteran testified before the 
undersigned during a hearing held at the VA Central Office in 
Washington, District of Columbia.  A copy of the transcript 
has been associated with the claims folder.  At that time, 
the Veteran submitted evidence directly to the Board along 
with a written waiver of consideration of such evidence by 
the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously-
denied claim for service connection for CAD and angina, but 
that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, the issue 
of entitlement to service connection for CAD and angina is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied service 
connection for CAD and angina, because there was no medical 
evidence of a current condition; the Veteran did not appeal 
that decision and it is final.

2.  Evidence received since the May 2004 rating decision 
includes medical evidence that is not cumulative or redundant 
of the evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service 
connection for CAD and angina became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen service connection 
for CAD and angina has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of 
the Veteran's petition to reopen her claim, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Application to Reopen Claim

The Veteran seeks to reopen a claim for service connection 
for CAD and angina. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in a May 2004 
decision.  The Veteran did not perfect an appeal, and the 
rating decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now seeks to 
reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the May 2004 rating 
decision contained the Veteran's service treatment records, 
which showed she received a diagnosis of CAD and other heart-
related conditions, including a myocardial infraction in 
1989, even though none of the diagnostic testing conducted 
during service revealed CAD.  At the time of the last final 
rating decision, the record also contained the reports from 
two VA medical examinations dated in May 2003 and November 
2003.  In both of the examination reports, the VA examiner 
noted that the Veteran had a history of CAD based on the 
Veteran's report.  Neither of the examination reports 
contained diagnostic or clinical testing to confirm the 
diagnosis of CAD.  Finally, the record also contained 
treatment records from the VA Medical Center in Richmond 
(VAMC) that showed the Veteran underwent a stress test in 
March 2004, which revealed no evidence of pharmacologically 
induced ischemia and no evidence of any significant 
abnormalities.  The RO denied the Veteran's claim because 
there was no medical evidence of a current condition for CAD 
and angina.  

Subsequent to the May 2004 rating decision, additional 
private and VA medical treatment records were added to the 
record.  The additional evidence includes the findings from 
an August 2009 cardiac catheterization which revealed mild 
left anterior descending artery (LAD) irregularities, and it 
also indicated a finding of mild heart disease.  See 
September 2009 VA treatment record.  The additional medical 
treatment records also continue to reflect a diagnosis of 
CAD. 

The Board finds that the additional evidence received since 
the May 2004 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
findings from the August 2009 cardiac catheterization show 
the Veteran has a current mild artery-related disorder, 
albeit it remains unknown whether the Veteran's current 
condition is related to her service.  Regardless, such 
medical evidence is sufficient, when considered with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim.

The Board accordingly finds new and material evidence has 
been received to reopen the claim for service connection on 
appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is 
granted to that extent.  


ORDER

As new and material evidence has been received, reopening of 
the claim for service connection for CAD and angina is 
granted.


REMAND

As discussed above, VA has received additional evidence that 
is sufficient to reopen the Veteran's claim for service 
connection for CAD and angina; however, additional 
development is necessary prior to adjudication of this claim.

Since the additional medical evidence of record shows that 
the Veteran has a current mild heart condition as revealed by 
the findings from the August 2009 cardiac catheterization 
performed at CJW Medical Center, Chippenham Campus, a new VA 
examination is in order to identify the nature of the 
disability and to determine the most likely etiology of any 
heart condition.   See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  Additionally, it is noted that in the May 2003 
VA examination report, the examiner indicated that the 
Veteran's reported CAD was possibly related to her service-
connected hypertension.  With this in mind, and with the 
aforementioned findings, the examiner is instructed to 
determine whether it is more likely than not that the Veteran 
has a current heart condition, including CAD, and if so, 
whether such condition was incurred in or aggravated by her 
service, including as secondary to any service-connected 
disabilities (e.g., hypertension). 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  In particular, 
it is noted that the actual report from the August 2009 
cardiac catheterization at CJW Medical Center, Chippenham 
Campus is not contained in the claims folder.  Rather, the 
findings have only been reported in subsequent VA treatment 
records.  The RO/AMC should attempt to obtain these records 
and any other records identified by the Veteran.  If any 
identified records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful.    

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
attempt to obtain treatment records from 
CJW Medical Center, Chippenham Campus. 

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of any current 
heart condition.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

In the examination report, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) the Veteran currently 
has a heart condition that began during 
her service or is etiologically related to 
such service, including as secondary to 
any current service-connected disability 
(e.g. hypertension). 

The examiner should provide a clinical 
rationale for any opinion expressed.  If 
the examiner is unable to answer any of 
the above questions, then he or she should 
so indicate and provide a rationale for 
why an answer could not be provided. 

3.  The RO/AMC should then re-adjudicate 
the claim under review.  If any benefit 
sought remains denied, issue the Veteran 
and her representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


